Title: From Caleb Gibbs to William Irvine, 31 October 1780
From: Gibbs, Caleb
To: Irvine, William


                  
                     Dr Sir
                     Hd Qurs 31st Octr
                     1780
                  
                  His Excellency requests you will be pleased to attend at Head
                     Quarters at 12 oClock this day. I am With great Respect Your most Obedt
                  
                     C. Gibbs, Mldt Guards
                  
               